Case 2:20-cv-04445-SB-AS Document 36 Filed 01/15/21 Page 1 of 2 Page ID #:118




  1
  2
                                                                   January 15, 2021
  3
  4                                                                     VPC

  5                                                                     JS-6
  6
  7
  8
  9
 10                             UNITED STATES DISTRICT COURT
 11             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12 CONTINENTAL INSURANCE                                Case No. 2:20-cv-04445-SB (ASx)
    COMPANY (formerly Harbor
 13 Insurance Company) 151 North                         ORDER RE JOINT STIPULATED
    Franklin Street, Chicago, IL 60606,                  MOTION FOR DISMISSAL OF
 14                                                      ACTION WITH PREJUDICE
                 Plaintiff,
 15                                                      [The Hon. Stanley Blumenfeld, Jr,
          vs.                                            Crtrm 6C]
 16
    TIG INSURANCE COMPANY
 17 (formerly Premier Insurance Company)
    250 Commercial Street, Manchester,
 18 NH 03101,
 19                  Defendant.
 20                                                      Action Filed:          05/15/20
                                                         Trial Date:            None Set
 21
 22                                                ORDER
 23          This matter last came before the Court on the parties’ stipulated request to continue the

 24 Rule 26(f) Conference scheduled for December 14, 2020. The parties were directed to file a
 25 proposed order to dismiss the entire action with prejudice by February 12, 2021. As that proposed
 26 Order has been filed, the Order to Show Cause for dismissal with prejudice on February 19, 2021,
 27 shall be taken off calendar without further notice. For the reasons stated in the Stipulated Joint
 28 Motion for Dismissal of Action With Prejudice, the Court GRANTS the motion.

           ORDER RE JOINT STIPULATED REQUEST CONTINUING FRCP 26 SCHEDULING CONFERENCE
Case 2:20-cv-04445-SB-AS Document 36 Filed 01/15/21 Page 2 of 2 Page ID #:119




  1        IT IS HEREBY ORDERED THAT the action in its entirety is DISMISSED WITH

  2 PREJUDICE.
  3
  4
  5
  6
      DATED: January 15, 2021             ___________________________________
  7                                       STANLEY BLUMENFELD, JR.
                                          UNITED STATES DISTRICT COURT
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              2
          ORDER RE JOINT STIPULATED REQUEST CONTINUING FRCP 26 SCHEDULING CONFERENCE
